        Case 1:21-cv-02049-CM-SDA Document 1 Filed 03/10/21 Page 1 of 4



UNITED STATES DTSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            -------x     Civil Action No. :
DORA AMPONG,

                              Plainti ff,
                -against-                                NOTICE OF    REMOVA],

COSTCO WHOLESALE CORP.,                                  Bronx County
                                                         Index No.:
                             Defendant.                  34Br-9/2020E



TO THE HONORABLE iII'DGES OF THE T'NITED STATES DISTRICT COI'RT                  FOR
THE SOUTHERN DISTRICT OF NEW YORK:

        Defendant,     COSTCO WHOLESALE CORPORATION s/h/a                   COSTCO


WHOLESALE CORP         ("Costco"),      by its   attorneys,     SIMMONS JANNACE

DELUCA,       LLP, upon information and belief,        respectfully      petitions
the Court, pursuant to 28 U.S.C. S I44I, ds foll-ows:
        1.     On or about December 8r 2020, the above-captioned
civil    action was commenced and is now pending in the                    Supreme

Court of the State of New York, County of Bronx. A trial-                        has

not yet been had therein.              A copy of the Summons and Verified
Complaint is annexed hereto as EXHIBIT \rA".                      On or about
February 9, 202L, defendant served its                   Verified Answer to
plaintiff's       Verified      Complaint, a copy of          which is     annexed

hereto as EXIIIBIT r\B".
        2.     The action        seeks monetary damages for               personal

injuries altegedly suffered by plaintiff,              Dora Ampong, while she
was inside the Costco warehouse located at 1 Westchester Avenue,
     Case 1:21-cv-02049-CM-SDA Document 1 Filed 03/10/21 Page 2 of 4



Port Chester,     New   York 10573. The plaintiff's           complaint   sounds

in negligence.
     3.     The action involves a controversy between citizens of
different    states, in that:            (a) plaintiff    is a citizen of the
State of    New   York; and (b) Costco Wholesal-e Corporation is            now'

and waS at the time the action was commenced, a corporation
incorporated in the State of Washington, with its                     principal
place of business in the State of Washington
     4.     AccordingLy, there is                complete diversity     between

defendant and plaintiff            and this      action   j-s one of which the

District    Courts of the United States have original jurisdiction
under 28 U.S.C. S L332.
     5.     In    addition,        the     amount in      controversy   exceeds

$75,000. On February 25, 202L, defendant received plaintiff's
Response to Combined Demands, wherei-n plaintiff claims damages
in the amount of $5,0001000. A copy of this response is                 annexed

hereto as Exhibit       \rC.
                               "
     6.     This Notice of Removal is being timely filed within               30

days of receipt of plaintiff's                  discovery response, declaring
that the amount in controversy exceeds $75,000.
     1.     Written notice of the filing            of this Notice of   Removal-

wil-l be given to plaintiff              promptly after the filing      of this
Notice
     B.     A true and correct copy of this Notice of Removal wil-l-

                                            2
        Case 1:21-cv-02049-CM-SDA Document 1 Filed 03/10/21 Page 3 of 4



be filed with the Cl-erk of the Court of the                 Supreme    Court of the
State of     New    York, County of Bronx, promptly after the fillng of
this Notice.
        10. Attached to this Notice, and by reference made a part.
hereof, are true and correct copies of all- process and pleadings
f   iled herei-n.
        11. By filing      this Notice of Removal, defendant does not
waive any defense which may be available to it,                         specifically
including, but not limited to, its right to contest in                         petsonam

jurisdiction        over defendant, improper service of process and the
absence of venue in this Court or the Court from which this
action has been removed.
        WHEREFORE      defendant prays that the above-captioned action
now     pending in the Supreme Court in the State of New York,
County of Bronx, be removed therefrom to this Court.
Dated:     Hauppauge, New York
           March 9, 202L
                                     Yours        e

                                     SIMMO            J      E   DELUCA, LLP

                                     By
                                              S    F. De     ca
                                    Atto          ys for    en dant
                                     COST          WHOLESALE CORPORATTON          s/h/   a
                                     COST         WHOLESALE CORP.
                                     Office & P.O. Address
                                     43 Corporate Drive
                                     Hauppauge, New York 11788
                                     (63r-)       873-4BBB



                                          3
      Case 1:21-cv-02049-CM-SDA Document 1 Filed 03/10/21 Page 4 of 4




TO:   M]RMAN, MARKOVITS & LANDAU,        P.C
      Attorneys for Pl-aintiff
      29L Broadway - 6th Floor
      New York, New York 10007
      (21,2) 227-4000
      File   No.   :   2L4680




                                     4
